THE COURT.
This case involves the same facts presented in Kroger v. Truitt, ante, p. 288 [163 P.2d 735], this day decided, with the exception that the plaintiff, George J. Busch, one of the stockholders listed in the defendant’s agreement of August 12, 1942, loaned to the decedent Truitt a total of 1,380 shares of stock in the Dried Pood Products Company under a similar arrangement for return of stock. In the present case repudiation by the administratrix occurred on November 16, 1942, and the action to impress a trust on the shares held by the administratrix for the benefit of the stockholders was commenced a month later. As in the Kroger case, the trial court found the existence of the trust and that the action was not barred by the statute of limitations or by laches, and rendered judgment for the plaintiff. On the appeal similar contentions were made by the defendant as were advanced in the Kroger case. The same considerations and authorities which furnished support for our conclusions in that case are applicable here to dispose of the defendant’s contentions. No additional points require comment.
The judgment is affirmed.
Appellant’s petition for a rehearing was denied December 20, 1945.